DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 09/07/2022.
B.	Claims 1-9 and 11-20 remains pending.


Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen, Kim et al. (US Pub. 2014/0058873 A1), herein referred to as “Sorensen” in view of Sharp, Jeffrey A. (US Pub. 2016/0012465 A1), herein referred to as “Sharp”.

As for claims 1, 13 and 18, Sorensen teaches. One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a digital gift to a recipient (fig.1 depicts flowchart of virtual gift giving method), 
the method comprising the steps of: receiving, from a user on a first client device, identifying information for the recipient (fig.3 shows flow chart of various information of the gift giving system e.g. 302);

digital gift information and user-supplied content to be included in the reveal video and the digital gift (fig. 3 virtual gift depicted); generating, based at least in part on the digital gift information and user-supplied content (fig.3, 302,304,306 user is creating a virtual gift from the choosing options from the user interface, thus this is user supplied video or audio content as the user has chosen what to include as a gift to recipient); 

an interactive reveal video for the digital gift, wherein the interactive video comprises both animated video content (par. 80 and 104) and the user generated and user-supplied content, the interactive reveal video depicting a wrapped gift (par.57 fig.3, 306 personalized content added; At blocks 306 and 307, the online giver 12 may be given an option to add a personal message or note to the intended recipient 16 to be revealed with the virtual gift icon 18.) and depicts a wrapped gift (fig.3, 304 is step of choosing how to conceal the gift, e.g. wrapping paper);

transmitting, to a second client device, the interactive reveal video (fig.1, 106 user/system sends gift to recipient); 

receiving, at the second client device and from the recipient (fig.1, 107 recipient receives gift), 

an input action simulating unwrapping the wrapped gift (fig.1, 108 user manipulates gift); 

depicting, in the reveal video,  responsive to the input action, and based on the parameter adjustment (fig.3, 311 changing parameter) the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift, the digital gift comprising user-generated and user supplied content (fig.1, 109 the gift is uncovered/unwrapped/revealed). 

	Sorensen does not specifically give detail on how user content may be generated, even though generation of content is well known in the art, none the less in the same endeavor Sharp is introduced as an obviously addition that teaches identifying information for the recipient; digital gift information; and user-generated and user-supplied video or audio content to be included in the reveal video; generating, based at least in part on the digital gift information and user generated and user-supplied content, an interactive reveal video for the digital gift, wherein the interactive reveal video includes the user-generated and user-supplied video or audio content and depicts a wrapped gift; transmitting, to a second client device, the interactive reveal video (par. 202 teaches sending a monetary gift from first user to second user wherein the first user can generate via image and audio capture means on device to create a message to send to second user along with digital gift and in addition second user can use their own device means to send a user generated message back to first user (e.g. thank you).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharp into Sorensen because Sharp suggest the advantage in ordering and/or sending for delivery of purchased or redeemed items may be facilitated with a text, email, phone-call, web-submission, or social media post or interaction. Delivery may be made, in some embodiments, to the requesting user. In some embodiments, delivery may be made to one or more persons which are not the requesting user. Imagine being able to pay for, and deliver a snack or gift to several of your friends with a single Tweet or SMS message—without necessarily having to type in everyone's electronic address (after “linking” them to a ‘group’ vanity address such as “friends”)?! In some embodiments, the system platform may process such transactions to make gifting extremely easy and simple (par. 104).

As for claim 2, Sorensen teaches. The media of claim 1, wherein the digital gift comprises a digital gift card, and wherein the digital gift information comprises a denomination for the digital gift card, a design for the digital gift card, and a personalized message for the digital gift card (par.7 digital gift cards are used as gifts for gift giving). As for claim 3, Sorensen teaches. The media of claim 1, wherein the method further comprises the step of receiving, from the user on the first client device, a selection of an occasion for the digital gift (par.48; various gift giving occasions). As for claim 4, Sorensen teaches. The media of claim 1, wherein the input action is received via a touchscreen integrated into a display of the second client device (par.83; touchscreen used). As for claim 5, Sorensen teaches. The media of claim 1, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of a ribbon to simulate pulling on the ribbon (par.83; touchscreen movement used in the creation and digest of content). As for claim 6, Sorensen teaches. The media of claim 3, wherein depicting the unwrapping of the wrapped gift includes depicting the ribbon coming untied (par.90 ribbon or string). As for claim 7, Sorensen teaches. The media of claim 1, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of wrapping paper to simulate tearing the wrapping paper, and wherein depicting the unwrapping of the wrapped gift includes depicting the wrapping paper tearing off the wrapped gift (par.88; tearing wrapping paper of gift). As for claim 8, Sorensen teaches. The media of claim 1, wherein the identifying information for the recipient includes an email address for the recipient, and wherein the step of transmitting, to a second client device, the interactive reveal video includes sub-steps of: transmitting to the recipient via the email address for the recipient, an email including a link to the interactive reveal video; and responsive to the recipient selecting the link to the interactive reveal video on the second client device, transmitting the interactive reveal video to the second client device (par.85; email containing link to gift or gift itself is sent to recipient). As for claim 9, Sorensen teaches. The media of claim 1, wherein the interactive reveal video includes animated video content (par.80 animated content). As for claim 11, Sorensen teaches. The media of claim 1, wherein first client device is a smartphone and wherein the method further includes a step of recording the user-supplied video or audio content using a video camera integrated into the smartphone (par.103 smart phone; par.57 fig.3, 306 personalized content added; At blocks 306 and 307, the online giver 12 may be given an option to add a personal message or note to the intended recipient 16 to be revealed with the virtual gift icon 18; par.107 voicemail recorded). As for claim 12, Sorensen teaches. The media of claim 1, wherein the digital gift information includes a personalized message from the user to the recipient, and wherein the presentation of the digital gift includes a presentation of the personalized message (fig.3, 306 personalized content added). As for claim 13, Sorensen teaches. One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a digital gift card to a recipient, the method comprising the steps of: presenting, to a user, a graphical user interface for receiving digital gift card information, comprising: a first input field for receiving a name for the recipient; a second input field for receiving an email address for the recipient; a third input field for receiving a personalized message from the user to the recipient; a fourth input field for receiving user-supplied video or audio content; (note claims 1, 8 and 12 above which shows how the user can input multiple times to select user supplied content in a gift creation interface). 

Sorensen further teaches a first selector for selecting a gift card design for a plurality of available designs (par.48 design of wrapping paper); 
and a second selector for selecting a gift card denomination form a plurality of available denominations (par.49; monetary value associated with gift card); 
receiving, from the user and via the graphical user interface, the digital gift card information (par.49 information depicting merchant “Starbucks.RTM” and monetary value is displayed on virtual gift card); 
generating, using at least a first portion of the digital gift card information, an interactive reveal video for the digital gift card including user-supplied video or audio content and depicting a wrapped gift (fig.1, 102 wrapped gift picked by first user; par.57 fig.3, 306 personalized content added; At blocks 306 and 307, the online giver 12 may be given an option to add a personal message or note to the intended recipient 16 to be revealed with the virtual gift icon 18; par.107 voicemail recorded); 
transmitting, to a client device of the recipient, the interactive reveal video; receiving, at the client device of the recipient and from the recipient (fig.1, 107 recipient receiving gift), an input action simulating unwrapping the wrapped gift (fig.1, 108 unwrapping); 

depicting, in the reveal video, responsive to the input action, the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift card and at least a second portion of the digital gift card information (par.85; second user tearing virtual wrapping paper off box to reveal virtual gift card from first user). 

Sorensen does not specifically give detail on how user content may be generated, even though generation of content is well known in the art, none the less in the same endeavor Sharp is introduced as an obviously addition that teaches identifying information for the recipient; digital gift information; and user-generated and user-supplied video or audio content to be included in the reveal video; generating, based at least in part on the digital gift information and user generated and user-supplied content, an interactive reveal video for the digital gift, wherein the interactive reveal video includes the user-generated and user-supplied video or audio content and depicts a wrapped gift; transmitting, to a second client device, the interactive reveal video (par. 202 teaches sending a monetary gift from first user to second user wherein the first user can generate via image and audio capture means on device to create a message to send to second user along with digital gift and in addition second user can use their own device means to send a user generated message back to first user (e.g. thank you).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharp into Sorensen because Sharp suggest the advantage in ordering and/or sending for delivery of purchased or redeemed items may be facilitated with a text, email, phone-call, web-submission, or social media post or interaction. Delivery may be made, in some embodiments, to the requesting user. In some embodiments, delivery may be made to one or more persons which are not the requesting user. Imagine being able to pay for, and deliver a snack or gift to several of your friends with a single Tweet or SMS message—without necessarily having to type in everyone's electronic address (after “linking” them to a ‘group’ vanity address such as “friends”)?! In some embodiments, the system platform may process such transactions to make gifting extremely easy and simple (par. 104).
As for claim 14, Sorensen teaches. The media of claim 13, wherein the graphical user interface further includes a control allowing the user to provide a video to be included with the digital gift card (par.3, video attachments). As for claim 15, Sorensen teaches. The media of claim 13, wherein the graphical user interface further includes a control allowing the user to provide a picture to be included with the digital gift card (par.7 image can be added). As for claim 16, Sorensen teaches. The media of claim 13, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of a ribbon to simulate pulling the ribbon, and wherein depicting the unwrapping of the wrapped gift includes depicting the depicting the ribbon coming untied (par.65). As for claim 17, Sorensen teaches. The media of claim 13, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of wrapping paper to simulate tearing the wrapping paper, and wherein depicting the unwrapping of the wrapped gift includes depicting the wrapping paper tearing off the wrapped gift (par.70 tearing wrapping paper of virtual gift). As for claim 18, Sorensen teaches. One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a digital gift card to a recipient, the method comprising the steps of: receiving, from a user on a first client device, a name for the recipient; an email address for the recipient; a personalized message for the digital gift card; user supplied video or audio content, a denomination for the digital gift card; a selection of a design for the digital gift card; generating an interactive reveal video for the digital gift including user-supplied video or audio content depicting a wrapped gift; (fig. 3 the user is able to select different parameters to create the interactive video revel then at step 311-312 the can alter said parameters; par.57 fig.3, 306 personalized content added; At blocks 306 and 307, the online giver 12 may be given an option to add a personal message or note to the intended recipient 16 to be revealed with the virtual gift icon 18; par.107 voicemail recorded); transmitting, to a second client device, the interactive reveal video (note claim 13 above); receiving, at a touchscreen display of the second client device (par.83; touch screen of smartphone) and from the recipient, an input action simulating unwrapping the wrapped gift (par.70 tearing wrapping paper of virtual gift); depicting, in the reveal video, responsive to the input action, the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift (par.49 virtual gift card to “Starbucks.RTM” is displayed with monetary value). 
Sorensen does not specifically give detail on how user content may be generated, even though generation of content is well known in the art, none the less in the same endeavor Sharp is introduced as an obviously addition that teaches identifying information for the recipient; digital gift information; and user-generated and user-supplied video or audio content to be included in the reveal video; generating, based at least in part on the digital gift information and user generated and user-supplied content, an interactive reveal video for the digital gift, wherein the interactive reveal video includes the user-generated and user-supplied video or audio content and depicts a wrapped gift; transmitting, to a second client device, the interactive reveal video (par. 202 teaches sending a monetary gift from first user to second user wherein the first user can generate via image and audio capture means on device to create a message to send to second user along with digital gift and in addition second user can use their own device means to send a user generated message back to first user (e.g. thank you).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharp into Sorensen because Sharp suggest the advantage in ordering and/or sending for delivery of purchased or redeemed items may be facilitated with a text, email, phone-call, web-submission, or social media post or interaction. Delivery may be made, in some embodiments, to the requesting user. In some embodiments, delivery may be made to one or more persons which are not the requesting user. Imagine being able to pay for, and deliver a snack or gift to several of your friends with a single Tweet or SMS message—without necessarily having to type in everyone's electronic address (after “linking” them to a ‘group’ vanity address such as “friends”)?! In some embodiments, the system platform may process such transactions to make gifting extremely easy and simple (par. 104).
As for claim 19, Sorensen teaches. The media of claim 18, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of a ribbon to simulate pulling the ribbon, and wherein depicting the unwrapping of the wrapped gift includes depicting the depicting the ribbon coming untied (par.65, ribbon). As for claim 20, Sorensen teaches. The media of claim 18, wherein the input action simulating unwrapping the wrapped gift comprises swiping a finger on a depiction of wrapping paper to simulate tearing the wrapping paper, and wherein depicting the unwrapping of the wrapped gift includes depicting the wrapping paper tearing off the wrapped gift (par.83 using touchscreen to wrap virtual gift).


 
(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 

A1.	Applicant argues: “Claims 1, 13, and 18 are independent. Each of claims recites, inter alia, (1) an interactive reveal video comprising both animated content and the user-generated and user-supplied content, as well as depicting a wrapped gift; and (ii) depicting, in the reveal video, and responsive to the input action, the unwrapping of the wrapped gift so as to depict the contents of the wrapped gift, wherein the contents of the wrapped gift include a presentation of the digital gift, the digital gift card comprising user-generated and user-supplied content.”

R1.	Examiner does not agree, Sorensen teaches in paragraphs 80 and 104 the use of supplied animation to be presented to the receiver of the digital gif/virtual package. Thus the combination of Sorensen and Sharp teaches the above limitations argued against by the Applicant. Note the below emphasized citation.
[0104] 	The recipient module 26 may be implemented using one or more of the following technologies such as HTML 5 game design technology, jQuery and Paper.js, Adobe Photoshop and Autodesk Maya. On-screen movement of the various virtual objects associated with the virtual package 12 (for example, the box 46, the string 50, the lid 46 a, the wrapping paper 48) may be designed using at least one of the following techniques: Sprite animation (using multiple images shown in sequence to simulate rotational movement of box); CSS (Cascading Style Sheets) animation (to manipulate various positions, sizes and opacity of the virtual objects); Canvas drawing animation, to draw and erase lines and shapes on the screen in sequence in response to recipient interaction, such as demonstrated in FIGS. 8A-8H, or Javascript framework developed to track user interaction, sequence events, and enable animation of the virtual

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        October 21, 2022